Case: 20-10424-BAH Doc #: 68-1 Filed: 10/29/20 Desc: Exhibit A - Listing Agreement
                                  Page 1 of 7
Case: 20-10424-BAH Doc #: 68-1 Filed: 10/29/20 Desc: Exhibit A - Listing Agreement
                                  Page 2 of 7
Case: 20-10424-BAH Doc #: 68-1 Filed: 10/29/20 Desc: Exhibit A - Listing Agreement
                                  Page 3 of 7
Case: 20-10424-BAH Doc #: 68-1 Filed: 10/29/20 Desc: Exhibit A - Listing Agreement
                                  Page 4 of 7
Case: 20-10424-BAH Doc #: 68-1 Filed: 10/29/20 Desc: Exhibit A - Listing Agreement
                                  Page 5 of 7
Case: 20-10424-BAH Doc #: 68-1 Filed: 10/29/20 Desc: Exhibit A - Listing Agreement
                                  Page 6 of 7
Case: 20-10424-BAH Doc #: 68-1 Filed: 10/29/20 Desc: Exhibit A - Listing Agreement
                                  Page 7 of 7
